Exhibit 10.7

MONDELĒZ INTERNATIONAL, INC.

AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

FOR MONDELĒZ INTERNATIONAL COMMON STOCK

MONDELĒZ INTERNATIONAL, INC., a Virginia corporation (the “Company”), hereby
grants to the employee (the “Employee”) named in the Award Statement (the “Award
Statement”) attached hereto, as of the date set forth in the Award Statement
(the “Award Date”) pursuant to the provisions of the Mondelēz International,
Inc. Amended and Restated 2005 Performance Incentive Plan (the “Plan”), a
Restricted Stock Award (the “Award”) with respect to the number of shares (the
“Restricted Shares”) of the Common Stock of the Company (“Common Stock”) set
forth in the Award Statement, upon and subject to the restrictions, terms and
conditions set forth below, in the Award Statement and in the Plan. Capitalized
terms not otherwise defined in this Restricted Stock Agreement (the “Agreement”)
shall have the meaning specified in the Plan.

1. Restrictions. Subject to paragraph 2 below, the restrictions on the
Restricted Shares shall lapse and the Restricted Shares shall vest on the date
set forth in the Restricted Stock Award section of the Award Statement (the
“Vesting Date”), provided that the Employee remains an employee of the Mondelēz
Group (as defined below in paragraph 13) during the entire period (the
“Restriction Period”) commencing on the Award Date set forth in the Award
Statement and ending on the Vesting Date.

2. Termination of Employment During Restriction Period. In the event of the
termination of the Employee’s employment with the Mondelēz Group prior to the
Vesting Date other than by death, Disability, or Normal Retirement (as defined
below in paragraph 13) or unless it is otherwise determined by (or pursuant to
authority granted by) the Committee administering the Plan (the “Committee”),
the Restricted Shares shall not vest and the Employee shall forfeit all rights
to the Restricted Shares. Any Restricted Shares that are forfeited shall be
transferred directly to the Company. If death, Disability, or Normal Retirement
of the Employee occurs prior to the Vesting Date, the restrictions on the
Restricted Shares shall immediately lapse and the Restricted Shares shall become
fully vested on such date of death, Disability, or Normal Retirement.

3. Voting and Dividend Rights. During the Restriction Period, the Employee shall
have the right to vote the Restricted Shares and to receive any dividends and
other distributions with respect to the Restricted Shares, as paid, less
applicable Tax-Related Items (as defined in Section 6, below) (it being
understood that such dividends will generally be taxable as ordinary
compensation income during such Restriction Period) unless and until such
Restricted Shares are forfeited pursuant to paragraph 2 hereof.

4. Custody and Delivery of Certificates Representing Shares. The shares of
Common Stock subject to the Award may be held by a custodian in book entry form
with the restrictions on such shares duly noted or, alternatively, the Company
may hold the certificate or certificates representing such shares, in either
case until the Award shall have vested, in whole or in part, pursuant to
paragraphs 1 and 2 hereof. As soon as practicable after the Restricted Shares
shall have vested pursuant to paragraphs 1 and 2 hereof, subject to paragraph 7
hereof, the restrictions shall be removed from those of such shares that are
held in book entry form, and the Company shall deliver to the Employee any
certificate or certificates representing those of such shares that are held by
the Company and destroy or return to the Employee the stock power or powers
relating to such shares. If such stock power or powers also relate to unvested
shares, the Company may require, as a condition precedent to the delivery of any
certificate pursuant to this paragraph 4, the execution and delivery to the
Company of one or more irrevocable stock powers relating to such unvested
shares.



--------------------------------------------------------------------------------

5. Transfer Restrictions. This Award and the Restricted Shares (until they
become unrestricted pursuant to the terms hereof) are non-transferable and may
not be assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Restricted Shares shall be forfeited.

6. Withholding Taxes. The Employee acknowledges that, regardless of any action
taken by the Company or, if different, the Employee’s employer (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Employee’s participation in the Plan and legally applicable to the Employee
(“Tax-Related Items”), is and remains the Employee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Employee
further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting or
payment of the Award, the receipt of any dividends or the subsequent sale of
shares of Common Stock; and (b) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Shares to
reduce or eliminate the Employee’s liability for Tax-Related Items or achieve
any particular tax result. Further if the Employee becomes subject to any
Tax-Related Items in more than one jurisdiction (including jurisdictions outside
the United States) between the date of grant and the date of any relevant
taxable event the Employee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
(including report) Tax-Related Items in more than one jurisdiction.

The Employee acknowledges and agrees that the Company shall not be required to
lift the restrictions on the Restricted Shares unless it has received payment in
a form acceptable to the Company for all applicable Tax-Related Items, as well
as amounts due to the Company as “theoretical taxes”, if applicable, pursuant to
the then-current international assignment and tax and/or social insurance
equalization policies and procedures of the Mondelēz Group, or arrangements
satisfactory to the Company for the payment thereof have been made.

In this regard, the Employee authorizes the Company and/or the Employer, in
their sole discretion and without any notice or further authorization by the
Employee, to withhold all applicable Tax-Related Items legally due by the
Employee and any theoretical taxes from the Employee’s wages or other cash
compensation paid by the Company and/or the Employer. Alternatively, or in
addition, the Company may (i) deduct the number of Restricted Shares having an
aggregate value equal to the amount of Tax-Related Items and any theoretical
taxes due from the total number of Restricted Shares awarded, vested, paid or
otherwise becoming subject to current taxation; (ii) instruct the broker whom it
has selected for this purpose (on the Employee’s behalf and at the Employee’s
direction pursuant to this authorization) to sell the Restricted Shares to meet
the Tax-Related Items withholding obligation and any theoretical taxes, except
to the extent that such a sale would violate any U.S. Federal Securities law or
other applicable law; and/or (iii) satisfy the Tax-Related Items and any
theoretical taxes arising from the granting or vesting of this Award, as the
case may be, through any other method established by the Company.
Notwithstanding the foregoing, if the Employee is subject to the short-swing
profit rules of Section 16(b) of the Exchange Act, the Employee may elect the
form of withholding in advance of any Tax-Related Items withholding event and in
the absence of the Employee’s election, the Company will withhold in Restricted
Shares upon the relevant withholding event or the Committee may determine that a
particular method be used to satisfy any Tax Related Items withholding.
Restricted Shares deducted from this Award in satisfaction of withholding tax
requirements shall be valued at the Fair Market Value of the Common Stock
received in payment of vested Restricted Shares on the date as of which the
amount giving rise to the withholding requirement first became includible in the
gross income of the Employee under applicable tax laws.

 

2



--------------------------------------------------------------------------------

To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items or theoretical taxes by considering applicable minimum
statutory withholding amounts (in accordance with Section 13(d) of the Plan) or
other applicable withholding rates. If the obligation for Tax-Related Items is
satisfied by withholding in Restricted Shares, for tax purposes, the Employee is
deemed to have been issued the full number of shares of Common Stock underlying
the Award, notwithstanding that a number of Restricted Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of the Employee’s participation in the Plan.

Finally, the Employee agrees to pay to the Company or the Employer any amount of
Tax-Related Items and any theoretical taxes that the Company or the Employer may
be required to withhold or account for as a result of the Employee’s
participation in the Plan that cannot be satisfied by the means previously
described.

7. Death of Employee. If any of the Restricted Shares shall vest upon the death
of the Employee, they shall be registered in the name of the estate of the
Employee.

8. Original Issue or Transfer Taxes. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such delivery, except as
otherwise provided in paragraph 6.

9. Successors. Whenever the word “Employee” is used herein under circumstances
such that the provision should logically be construed to apply to the executors,
the administrators, or the person or persons to whom the Restricted Shares may
be transferred pursuant to this Agreement, it shall be deemed to include such
person or persons. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall acquire any rights hereunder in accordance with this Agreement, the Award
Statement or the Plan.

10. Award Confers No Rights to Continued Employment-Nature of the Grant. Nothing
contained in the Plan or this Agreement shall give the Employee the right to be
retained in the employment of any member of the Mondelēz Group, affect the right
of any such employer to terminate the Employee or be interpreted as forming an
employment or service contract with any member of the Mondelēz Group. The
adoption and maintenance of the Plan shall not constitute an inducement to, or
condition of, the employment of the Employee. Further, the Employee
acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of Restricted Shares is voluntary and occasional and does not
create any contractual or other right to receive future grants of Awards, or
benefits in lieu of Awards, even if Awards have been granted in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Committee;

(d) the Employee is voluntarily participating in the Plan;

(e) the Restricted Shares and the shares of Common Stock subject to the
Restricted Shares are not intended to replace any pension rights or
compensation;

 

3



--------------------------------------------------------------------------------

(f) the Restricted Shares and the shares of Common Stock subject to the
Restricted Shares and the income and the value of same are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension, retirement or welfare benefits;

(i) the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Shares resulting from the termination of the
Employee’s employment by the Company or the Employer, and in consideration of
the award of the Restricted Shares to which the Employee is otherwise not
entitled, the Employee irrevocably agrees never to institute any claim against
the Company, any of its subsidiaries or affiliates or the Employer, waives his
or her ability, if any, to bring any such claim, and releases the Company, its
subsidiaries or affiliates and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Employee shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;

(k) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying shares of Common
Stock;

(l) the Employee is hereby advised to consult with the Employee’s own personal
tax, legal and financial advisors regarding the Employee’s participation in the
Plan before taking any action related to the Plan; and

(m) the Restricted Shares and the benefits evidenced by this Agreement do not
create any entitlement, not otherwise specifically provided for in the Plan or
determined by the Company in its discretion, to have the Restricted Shares or
any such benefits transferred to, or assumed by, another company, or to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Company’s Common Stock.

11. Interpretation. The terms and provisions of the Plan (a copy of which will
be furnished to the Employee upon written request to the Office of the Corporate
Secretary, Mondelēz International, Inc., Three Parkway North, Deerfield,
Illinois 60015) are incorporated herein by reference. To the extent any
provision of this Agreement is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. The Committee shall have the right
to resolve all questions which may arise in connection with the Award or this
Agreement. Any interpretation, determination or other action made or taken by
the Committee regarding the Plan or this Agreement shall be final, binding and
conclusive.

12. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, U.S.A., without regard to choice of laws principles
thereof.

13. Miscellaneous Definitions. For purposes of this Agreement, (a) the term
“Disability” means permanent and total disability as determined under procedures
established by the Company for purposes of the Plan, and (b) the term “Normal
Retirement” means retirement from active employment under a pension plan of the
Mondelēz Group or under an employment contract with any member of the Mondelēz
Group, on or after the date specified as the normal retirement age in the
pension plan or employment contract, if any, under which the Employee is at that
time accruing pension benefits for his or her current service (or, in the
absence of a specified normal retirement age, the age at which pension

 

4



--------------------------------------------------------------------------------

benefits under such plan or contract become payable without reduction for early
commencement and without any requirement of a particular period of prior
service). In any case in which (i) the meaning of “Normal Retirement” is
uncertain under the definition contained in the prior sentence or (ii) a
termination of employment at or after age 65 would not otherwise constitute
“Normal Retirement,” an Employee’s termination of employment shall be treated as
a “Normal Retirement” under such circumstances as the Committee, in its sole
discretion, deems equivalent to retirement. “Mondelēz Group” means Mondelēz
International, Inc. and each of its subsidiaries and affiliates. For purposes of
this Agreement, (x) a “subsidiary” includes only any company in which the
applicable entity, directly or indirectly, has a beneficial ownership interest
of greater than 50 percent and (y) an “affiliate” includes only any company that
(A) has a beneficial ownership interest, directly or indirectly, in the
applicable entity of greater than 50 percent or (B) is under common control with
the applicable entity through a parent company that, directly or indirectly, has
a beneficial ownership interest of greater than 50 percent in both the
applicable entity and the affiliate.

14. Adjustments. In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, reclassification, distribution, stock dividend,
stock split, reverse stock split, split-up, spin-off, issuance of rights or
warrants or other similar transaction or event affecting the Common Stock after
the date of this Award, the Committee shall make adjustments to the number and
kind of shares of Common Stock subject to this Award, including, but not limited
to, the substitution of equity interests in other entities involved in such
transactions, to provide for cash payments in lieu of restricted or unrestricted
shares, and to determine whether continued employment with any entity resulting
from such a transaction will or will not be treated as continued employment by
the Mondelēz Group, in each case subject to any Committee action specifically
addressing any such adjustments, cash payments, or continued employment
treatment.

15. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means or to request the Employee’s consent to participate
in the Plan by electronic means. The Employee hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

16. Compliance With Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any Common Stock underlying
the Restricted Shares prior to the completion of any registration or
qualification of the shares of Common Stock under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the Commission or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. The
Employee understands that the Company is under no obligation to register or
qualify the shares of Common Stock with the Commission or any state or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the shares of Common Stock. Further, the
Employee agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without the Employee’s consent to the extent necessary to
comply with securities or other laws applicable to the issuance of shares of
Common Stock.

17. Agreement Severable. The provisions of this Agreement are severable and if
any one or more provisions are deemed to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nonetheless be binding and
enforceable.

 

5



--------------------------------------------------------------------------------

18. Headings. Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.

19. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Employee’s participation in the Plan and on the
Restricted Shares to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Employee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

20. Waiver. The Employee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Employee or any other participant of the Plan.

IN WITNESS WHEREOF, this Restricted Stock Agreement has been duly executed as of
February 20, 2013.

MONDELĒZ INTERNATIONAL, INC.

/s/ Carol J. Ward

Carol J. Ward

Vice President and Corporate Secretary